        Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ASLAM CYCLEWALA, also known as
 Javed Khan,
                                                       DECISION AND ORDER
               Petitioner,
                                                       6:20-CV-06678 EAW
       v.

 THOMAS E. FEELEY, et al.,

               Respondents.



                                   INTRODUCTION

       Petitioner Aslam Cyclewala a/k/a Javed Khan (“Petitioner”), a civil immigration

detainee currently held at the Buffalo Federal Detention Facility (“BFDF”) in Batavia, New

York, filed a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Dkt. 1). In his petition

Petitioner contended that his continued detention pending removal violates his right to due

process. (Id.). In a Decision and Order (“D&O”) dated January 29, 2021, the Court denied

the petition. (Dkt. 8). Presently pending before the Court is Petitioner’s motion seeking

clarification and/or reconsideration of the D&O. (Dkt. 12). For the reasons that follow,

the Court denies Petitioner’s motion to clarify and reconsider.




                                           -1-
        Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 2 of 8




                                     BACKGROUND

I.     Factual Background

       The factual background of this case is set forth in detail in the D&O, familiarity with

which is assumed for purposes of this Decision and Order. To the extent relevant, the

Court addresses any factual contentions raised by Petitioner in the pending motion in the

Discussion section of this Decision and Order.

II.    Procedural Background

       Petitioner filed his petition on September 4, 2020. (Dkt. 1). Respondents filed their

answer and return in response to the petition on October 23, 2020. (Dkt. 5). Petitioner

filed his reply on November 13, 2020. (Dkt. 6). Petitioner filed a supplemental declaration

on January 18, 2021. (Dkt. 7).

       On January 29, 2021, the Court issued the D&O, denying the petition. (Dkt. 8). On

February 12, 2021, Petitioner, who was represented by counsel at the time, filed a pro se

motion for reconsideration. (Dkt. 9). The Court denied the motion for reconsideration

without prejudice on February 16, 2021, directing Petitioner to either file the motion

through counsel or clearly and unequivocally discharge his counsel. (Dkt. 11). In his

submissions on the pending motion filed February 22, 2021, Petitioner unequivocally

informed the Court that he intended to proceed pro se and counsel’s representation of

Petitioner was terminated. (Dkt. 12, Dkt. 13). Respondents filed a response to the motion

for clarification and reconsideration on March 17, 2021. (Dkt. 16). Petitioner filed a reply

on March 25, 2021. (Dkt. 18, Dkt. 19).



                                            -2-
        Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 3 of 8




                                      DISCUSSION

I.     Motion for Clarification

       “[T]here is no Federal Rule of Civil Procedure specifically governing ‘motions for

clarification.’” Frommert v. Conkright, 00-CV-6311L, 2017 WL 952674, at *3 (W.D.N.Y.

Mar. 10, 2017) (quoting University of Colorado Health at Mem. Hosp. v. Burwell, 165 F.

Supp. 2d 56, 61 (D.D.C. 2016)). However, “[w]hen a court ruling is unclear or ambiguous,

the issuing court may grant the motion and provide additional clarification modifying that

ruling or order after providing other parties an opportunity to respond.” Metcalf v. Yale

Univ., No. 15-CV-1696 (VAB), 2019 WL 1767411, at *2 (D. Conn. Jan. 4, 2019). “Unlike

a motion for reconsideration, a motion for clarification is not intended to alter or change a

court’s order, but merely to resolve alleged ambiguities in that order.” Id.; see also

Deutsche Bank Nat’l Tr. Co. v. WMC Mortg., LLC, No. 12-CV-1699-CSH, 2015 WL

11237310, at *6 (D. Conn. July 6, 2015) (“A clarification motion asks the Court: ‘What

did you mean to say?’ A reconsideration motion says to the Court: ‘We know what you

said. It is wrong. Change it.’”).

       As reflected in the D&O, a critical issue before the Court was whether Petitioner’s

removal period could appropriately be deemed extended pursuant to § 1231(a)(1)(C),

which provides that “[t]he removal period shall be extended beyond a period of 90 days

and the alien may remain in detention during such extended period if the alien fails or

refuses to make timely application in good faith for travel or other documents necessary to

the alien’s departure or conspires or acts to prevent the alien’s removal subject to an order

of removal.” The Court concluded that § 1231(a)(1)(C) did apply in this case because

                                            -3-
         Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 4 of 8




“[e]ven accepting Petitioner’s claim that the most recent documentation and information

he has provided is accurate, the delay required to verify his representations is the result of

his own prior misleading conduct.” (Dkt. 8 at 10).

       Petitioner styles his motion as one for clarification. But notwithstanding that

designation, the only clarification the motion appears to seek is guidance as to when his

removal period is deemed to begin and rests on his position that the ultimate conclusions

reached in the D&O were erroneous.1 Specifically, Petitioner states:

       The decision is not clear (1) when does the 6 months period start, you have
       said that I am the reason for the delay, and that I was interviewed on August
       4, 2020, and in September of 2020 the consulate requested addition
       information, which ICE provided (page 5).
       So the six months should start on or about August or September, that’s one
       way of looking at it, the other way is that Indian consulate already had the
       information in 2016/2017/2018/2019.

(Dkt. 12 at 3-4). The D&O unequivocally stated that “under § 1231(a)(1)(b), the removal

period began on February 11, 2020, when Petitioner was released from state criminal

custody.” (Dkt. 8 at 8). The Court recognizes that Petitioner may dispute that finding or

urge the Court to find that an earlier date was more appropriate, but there is no ambiguity

in the D&O. In other words, Petitioner does not identify any information in the D&O that

requires clarification, but rather, seeks to question the Court’s findings in order to obtain a

different outcome. As a result, the motion and relief sought therein is more appropriately




1
      Petitioner also appears to now contend that he is a “stateless person,” but does not
make clear how or if that contention relates to the instant motion.


                                             -4-
         Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 5 of 8




deemed to be solely one seeking reconsideration rather than clarification. On that basis, to

the extent styled as a motion for clarification, the motion is denied.

II.    Motion for Reconsideration

       The Federal Rules of Civil Procedure do not recognize a motion for

“reconsideration.” See Lopez v. Goodman, No. 10-CV-6413 CJS, 2013 WL 5309747, at

*1 (W.D.N.Y. Sept. 20, 2013) (citing Hamilton v. Williams, 147 F.3d 367, 371 n. 10 (5th

Cir. 1998)). “Since the Federal Rules of Civil Procedure do not expressly provide for

motions for reconsideration, such a motion may be construed as a motion to alter or amend

judgment under Rule 59(e) or Rule 60(b).” Hill v. Washburn, No. 08-CV-6285, 2013 WL

5962978, at *1 (W.D.N.Y. Nov. 7, 2013) (citing Osterneck v. Ernst & Whinney, 489 U.S.

169, 174 (1989)).

       As explained by the Second Circuit, “[t]he standard for granting a [motion for

reconsideration] is strict, and reconsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major grounds

justifying reconsideration are an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent a manifest injustice.” Virgin

Atl. Airways v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (citations omitted).

“With respect to the third of these criteria, to justify review of a decision, the Court must

‘have a clear conviction of error on a point of law that is certain to recur.’” Turner v. Vill.

of Lakewood, No. 11-CV-211-A, 2013 WL 5437370, at *3-4 (W.D.N.Y. Sept. 27, 2013)

                                             -5-
         Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 6 of 8




(quoting United States v. Adegbite, 877 F.2d 174, 178 (2d Cir. 1989)), aff’d, 594 F. App’x

25 (2d Cir. 2015). “These criteria are strictly construed against the moving party so as to

avoid repetitive arguments on issues that have been considered fully by the court.” Boyde

v. Osborne, No. 10-CV-6651, 2013 WL 6662862, at *1 (W.D.N.Y. Dec. 16, 2013) (quoting

Griffin Indus., Inc. v. Petrojam, Ltd., 72 F. Supp. 2d 365, 368 (S.D.N.Y. 1999)).

       Here, Petitioner seeks reconsideration of the denial of his petition. He argues that

he did provide his birth certificate and school records to counsel in 2017 and urges the

Court to investigate this allegation. (Dkt. 12 at 4-5). He contends that were the Court to

contact his prior counsel or request his entire case file from ICE, it would be clear that the

Indian consulate and ICE officers are delaying his deportation and release. (Id. at 5). In

addition, he reargues the positions taken by him in the petition. (Id. at 6-20).

       But in the D&O, the Court expressly acknowledged that some of the evidence as to

whether Petitioner’s removal period has been extended pursuant to § 1231(a)(1)(C)

weighed in his favor, but concluded that the difficulty in verifying Petitioner’s identity and

obtaining travel documents ultimately were a direct consequence of Petitioner’s own

actions, “starting with the presentation of an altered passport in 1986 and continuing with

the repeated presentation of conflicting and false information to first INS and then ICE.”

(Dkt. 8 at 9). As noted, the D&O concluded that “[e]ven accepting Petitioner’s claim that

the most recent documentation and information he has provided is accurate, the delay

required to verify his representations is the result of his own prior misleading conduct,”

and that any more recent efforts by Petitioner to provide accurate information could not

obviate the confusion caused by his prior actions. (Id. at 10).

                                            -6-
        Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 7 of 8




       As a result, nothing in the current motion would justify a different outcome here,

but instead is just an attempt to reassert the same or similar arguments considered and

rejected by the Court in the D&O. See United States v. Seng, No. S5 15-CR-706 (VSB),

2021 WL 961749, at *2 (S.D.N.Y. Mar. 15, 2021) (“A motion for reconsideration is

‘neither an occasion for repeating old arguments previously rejected nor an opportunity for

making new arguments that could have been previously advanced.’” (quoting AP v. United

States DOD, 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005)); Knight First Amendment Inst. at

Columbia Univ. v. U.S. Dep’t of Homeland Sec., No. 1:17-CV-7572 (ALC), 2020 WL

5512540, at *3 (S.D.N.Y. Sept. 13, 2020) (“Where a movant seeks only to present ‘the case

under new theories’ or take ‘a second bit[e] at the apple,’ a motion for reconsideration

should be denied.” (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36,

52 (2d Cir. 2012)); Sumner v. McCall, 103 F. Supp. 2d 555, 558 (N.D.N.Y. 2000) (the

“demanding standard” for reconsideration is not met where a party merely “make[s] a more

persuasive argument” (quoting Fogel v. Chestnutt, 668 F.2d 100, 109 (2d Cir. 1981)). Nor

are any new arguments appropriately considered at this time. See Wexler v. Allegion (UK)

Ltd., No. 16 CIV. 2252 (ER), 2021 WL 1226596, at *4 (S.D.N.Y. Mar. 31, 2021) (“This

argument is new and therefore the improper subject of a motion for clarification or

reconsideration.”). Accordingly, there being no showing of an intervening change of law,

identification of new evidence, or any other error or injustice, Petitioner’s motion for

reconsideration is denied.




                                           -7-
          Case 6:20-cv-06678-EAW Document 20 Filed 05/03/21 Page 8 of 8




                                     CONCLUSION

         For the foregoing reasons, the Court denies the motion for clarification and/or

reconsideration in its entirety.

         SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:         May 3, 2021
               Rochester, New York




                                           -8-
